                                 LINITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT                                     Fltilf"i
IN RE THE APPLICATION OF THE                                                                               1              t?: 5b
                                                       MISC. CASE NO
UNITED STATES OF AMERICA FOR
                                                                                        u$ Bis                       i*t'-,::i'
SEARCH WARRANTS IN U.S. V.
                                                                                            B          {r                !*''i
MOZAFFAR KHAZAEE                                     DECEMBER2I,2OIT                                   I




                                                                                            l5t(wta
                                      MOTTON TO     UNSEAL
                                                                               3:iq
                                                                               3', lq rnJ; t57(wte
                                                                               Allq nr$ lb3Uota
                                                                                                                                  l
       The United States of America, by John H. Durham, United states Attorney for the

District of Connecticut, by Stephen B. Reynolds, Assistant United States Attorney, moves the

Court for an order unsealing the search warrant, search warrant application and affidavit for this

matter. The prosecution in this case has concluded, and the case is now closed.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY




                                             STEPHEN B. REYNOLDS
                                             ASSISTANT LINITED STATES ATTORNEY
                                             Federal Bar. No. ct19105
                                             United States Attorney's Office
                                             1000 Lafayette Boulevard, 1Oth Floor
                                             Bridgeport, CT 06604
                                             (203) 696-3000 / (203) 57e-5575 (Fax)
                                             Stephen.Reynolds@usdoj gov    .




                                                                       t          *{JJ          ea
The foregoing Motion is hereby GRANTED/DENIED this
                                                            lflay      Jqvt     ,ffi&
                                                                                  s:(/r
                                                                                                (F
                                                                                                               qrr
                                                                                                                 !g
  q!                                                                                            :FD
   n
        *"rfi
                4
                    6   *rFirt                                                   f-rtx:
                                                                                 aa*            (r             g*
         I. ARFINKEL                                                                                           fi {$
LINITED STATES MAGISTRATE JUDGE                                                  ,-a   fi

                                                                                       -a
                                                                                                tJ.,
                                                                                                co
